Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/CA2019/051243 09/05/2019, which claims benefit of 62/727,071 09/05/2018.
	Claims 6-7, 11-13, 21-24, 28-35 are pending.  
Response to Restriction/Election
2.	     Applicant’s election of group I (now claims 12-13, 21-24, 35) and the species, N'-(4-cyano-2-(trifluoromethyl)phenyl)-4-(trifluoromethyl)benzohydrazide (VPC-70551), in the reply filed on May 10, 2022 is acknowledged.  The election was made without traverse. Claims 12-13, 21-24 read on the elected species. Regarding the generic claims 12-13, this is a compound where L1/L5 is CF3 or H, L2 is H, L3 is -CN, L4 is H, D1 is O, n3 is 1, n4 is 2, T2 is H, E1-E2, E4-E5 are H, E3 is CF3.  
Newly submitted claims 6-7, 11, 28-34, directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The elected invention and newly submitted claims are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the products may be used in a materially different process since hydrazides are pesticides (See WO 2018183601 A1). Accordingly, claims 6-7, 11, 28-34, are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  The examiner called applicant’s representative on June 28, 2022 to clarify the election and it was confirmed that Group I, compounds and compositions, were to be elected. After additional review previous Group I, of Formula I-III, should not have been separated from Group III, since claims 21-24 are drawn to N'-phenylbenzohydrazides and compositions thereof which apparently are species of formula III based upon the variables.  As such previous groups I and III are rejoined.   As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the claims reading on the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claim 35, which does not read on the elected species is withdrawn.
Objections
3.	Claims 12-13, are objected to for using variables, that are not variable and are superfluous.  The variables A1, A2, n1, n2, (-N-T1) and n5 in Formula III claim 12 are not variable since they are defined as nothing.  A1 and A2 are defined as absent in a bracket with a subscript n1 that is defined as 0, making it stand for nothing. (-N-T1) is linked to a subscript n5 that is zero, also making it nothing.  The structures would make more sense if the E1-E5 phenyl ring were linked to the carbonyl/thiocarbonyl group (C=D1)n3 directly and the L1-L5 phenyl ring were linked to the (N-T2)n4 group directly.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claims 13, 22 and 24 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13, 22 and 24 list specific cancers that are to be treated in the intended use limitation of the parent claims 12, 21 and 23 respectively.  MPEP 2111.02 discusses such a functional limitation, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim limitation).”  As such these functional limitations do not further limit the claim from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 12-13, 21-24 are rejected under 35 U.S.C. 102(a) (1) as being described in a publication and based upon a public use or sale of the invention over the ZINC Chemical Database entry for N'-[4-cyano-2-(trifluoromethyl)phenyl]-4-(trifluoromethyl)benzohydrazide, ZINC799750908 Entered : 2017-11-15; For-Sale 2017-11-15, Online “https://zinc15.docking.org/substances/ZINC000799750908/” accessed July 7, 2022.
This compound is the elected species in claim 21 and reads on claim 12 where L1/L5 is CF3 or H, L2 is H, L3 is -CN, L4 is H, D1 is O, n3 is 1, n4 is 2, T2 is H, E1-E2, E4-E5 are H, E3 is CF3.   This compound is listed as being commercially available by the company Enamine.  The on sale bar is met since the following documentation shows that this material was subject to an offer for sale by a foreign manufacturer which was communicated to a prospective purchaser in the United States. (See CTS Corp. v. Piher Int 'l Corp., 593 F.2d 777, 201 USPQ 649 (7th Cir. 1979).  This information was communicated to the prospective purchaser in the United States via the internet as shown by the following, Online: "http://web.archive.org/web/20070630171813/http://www.enamine.net/index.php?option=com_content&task=view&id=22&menuid=51&PHPSESSID=64a4f248f69d671a413f487bb62c4d90" dated June 30, 2007, accessed April 1, 2015. The Enamine website states: "Format dry powders / DMSO solutions in ENAMINE's or your vials / plates", meeting the pharmaceutical composition limitation.
Regarding the functional language of claims 12-13, 21-24, “for use in the treatment of cancer”, does not carry patentable weight in claims for compositions of matter unless the language imparts a structural change see Union Oil Co. of California v. Atlantic Richfield Co. 54 USPQ2d 1227 where "composition claims cannot, as the appellant refiners argue, embrace only certain uses of that composition. (citing In Re Spada) Otherwise these composition claims would mutate into method claims." MPEP 2111.02 states that the functional limitation in a situation like this, where the compounds are fully defined structurally cannot be a distinction over the prior art, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim limitation).”
6.	Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sui US 6,077,869.  Sui teaches a number of anticipatory compounds and compositions of the instant claims including but not limited to the examples 1, 2, 3, 4, 5, 6, 9, 10, 11, 12 in Table 1 column 2 lines 29-51, where X and Y are defined as in the instant claims, where in claim 12 L1/L5 is H, L2 is H, L3 is -Cl,-OMe, or H, L4 is H, D1 is O, n3 is 1, n4 is 2, T2 is H, E1-E2, E4-E5 are H, E3 is Cl, Me, OMe, or H.   The compounds were tested in the assays on column 2 lines 52 to column 3 line 34, the solutions of which constitute pharmaceutical compositions in DMSO and buffers that the assays were conducted in, HBSS.  Specific pharmaceutical compositions including various dosage forms tablets, capsules, powders, granules, suspensions, etc. are also listed at column 4 line 45 to column 6 line 20.
	Regarding the functional language of claims 12-13, “for use in the treatment of cancer”, does not carry patentable weight in claims for compositions of matter unless the language imparts a structural change see Union Oil Co. of California v. Atlantic Richfield Co. 54 USPQ2d 1227 where "composition claims cannot, as the appellant refiners argue, embrace only certain uses of that composition. (citing In Re Spada) Otherwise these composition claims would mutate into method claims." MPEP 2111.02 states that the functional limitation in a situation like this, where the compounds are fully defined structurally cannot be a distinction over the prior art, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim limitation).”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625